DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for allowance
	The following is an examiner’s statement of reasons for allowance: Independent claim 1 present limitation as a whole that are allowable over the prior art, recites the uniquely distinct features for " determining an image quality indicator of one or more of said significant frames, said image quality indicator comprising both a colorfulness and a blurriness of said significant frame, and, wherein, said colorfulness is a value equal to the standard deviation of the red minus the green values of the image pixels of said frame added to 30 per cent of the mean deviation of the average of the sum of the red and green values minus the blue value of the image pixels of said frame” as well as all in combination with all limitations in the independent claims and the enabling portions of the specification.  The closest prior art of Bar Hillel et al. US 2013/0077873 disclose a system or method may determine, using a data structure in conjunction with the first matching database vector and previously matched database vectors, a second of the database vectors which includes the first matching database vector and the previously matched database vectors and most closely describes a second image fragment including the first image fragment. The system or method may determine an object feature based on the second database vector..--
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 1-5 and 12-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DANIEL T TEKLE/Examiner, Art Unit 2481                                                                                                                                                                                                        
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481